DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. No.: US 2008/0129717).
Consider claim 1, Lee discloses a driving circuit (paragraphs [0049], Fig. 1, main driving circuit 510) for a display panel (paragraph [0036], Fig. 1, display panel 100), comprising:
a plurality of driving units (paragraphs [0043], [0044], Fig. 1, source driving chips 211, 221 mounted on source TCPs 210, 220, respectively), wherein at least one of the driving units comprises M dummy pins (paragraph [0045], first dummy terminals (not shown) of the first source TCP 210), at least one of the M dummy pins is configured to be electrically connected to at least one clock pin of the display panel, and M is an integer greater than or equal to 1 (paragraph [0045], first dummy terminals (not shown) of the first source TCP 210 are electrically connected to the first and second clock lines CKL1 and CKBL1 and paragraph [0060], Figs. 1, 3A, first and second clock lines CKL1 and CKBL1 are formed on the array substrate 110 (of display panel 100) with a metal layer).
Consider claim 12, Lee discloses a display panel (paragraph [0036], Fig. 1, display panel 100) comprising:
at least one clock pin (paragraph [0060], Figs. 1, 3A, first and second clock lines CKL1 and CKBL1 are formed on the array substrate 110 (of display panel 100) with a metal layer),
wherein the at least one clock pin is configured to be electrically connected to at least one of M dummy pins of at least one driving unit of a driving circuit for the display panel, and M is an integer greater than or equal to 1 (paragraph [0045], first dummy terminals (not shown) of the first source TCP 210 are electrically connected to the first and second clock lines CKL1 and CKBL1).
Consider claim 17, Lee discloses a display device (paragraph [0035], Fig. 1, display apparatus), comprising:
a display panel (paragraph [0036], Fig. 1, display panel 100) and a driving circuit (paragraphs [0049], Fig. 1, main driving circuit 510), wherein the driving circuit is located on at least one side of the display panel (Fig. 1);
the display panel comprises at least one clock pin (paragraph [0045], Figs. 1, 3A, first and second clock lines CKL1 and CKBL1);
the driving circuit comprises a plurality of driving units (paragraphs [0043], [0044], Fig. 1, source driving chips 211, 221 mounted on source TCPs 210, 220, respectively), at least one of the driving units comprises M dummy pins, and M is an integer greater than or equal to 1 (paragraph [0045], first dummy terminals (not shown) of the first source TCP 210); and
at least one of the M dummy pins Is electrically connected to the at least one clock pin (paragraph [0045], first dummy terminals (not shown) of the first source TCP 210 are electrically connected to the first and second clock lines CKL1 and CKBL1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsunaga et al. (Pub. No.: EP 0845697) and further in view of Zou et al. (Pub. No.: CN 109448627).
Consider claim 2, Lee does not specifically disclose wherein at least one of the driving units further comprises a test pin, wherein the test pin is configured to be electrically connected to a test line of the display panel, transmit a test signal to the test line during a test phase of the display panel; and 
at least one of the driving units further comprises a feed pin, wherein the feed pin is configured to be electrically connected to a common electrode line of the display panel and transmit one of a feed signal and a compensation signal to the common electrode line.
Matsunaga discloses wherein at least one of the driving units further comprises a test pin (col. 20, lines 26-31, drain line DL equipped with the testing terminal TEST), wherein the test pin is configured to be electrically connected to a test line of the display panel, transmit a test signal to the test line during a test phase of the display panel (col. 20, lines 26-31, drain line DL short-circuited with the drain short-circuiting line SHd shown on the lefthand side of Fig. 5 is equipped with the testing terminal TEST); and 
at least one of the driving units further comprises a feed pin (Fig. 4, feed terminal Vcom), wherein the feed pin is configured to be electrically connected to a common electrode line of the display panel and transmit one of a feed signal and a compensation signal to the common electrode line (col. 13, lines 22-47, to the drain line group D1 to Dend, there are applied the signal waveforms from the drain drivers IC1 to ICM. Moreover, the additional drain liens D0 to Dend+1 are extended in a direction Y and connected with the wiring line region from the common voltage feed terminal Vcom).

The combination of Lee and Matsunaga does not specifically disclose ground the test line during a display phase of the display panel.
Zou discloses ground the test line during a display phase of the display panel (about paragraph [0032] of Description, Fig. 8, electrically connecting with testing odd terminal 231 and even the test terminal 232 to electrically connect with the ground of the display panel 20 through the test terminal 231 and even the test terminal 232).
Therefore, in order to provide improved performance of the display, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Zou wherein to ground the test line during a display phase of the display panel, see teaching found in Zou, about paragraph [0032].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sung et al. (Pub. No.: US 2018/0061350).
(paragraph [0043], Fig. 1, first source driving chip 211 outputs data voltages to a first group of source lines and paragraph [0044], Fig. 1, second source driving chip 221 outputs data voltages to a second group of source lines), 
Lee does not specifically disclose the driving units respectively comprise grounding pins, and at least one grounding pin of one of any two adjacent driving units is electrically connected to at least one grounding pin of the other driving unit.
Sung discloses the driving units respectively comprise grounding pins, and at least one grounding pin of one of any two adjacent driving units is electrically connected to at least one grounding pin of the other driving unit (paragraph [0030], Fig. 2, each of the driving modules has a ground terminal Gnd and the ground terminal Gnd is used for connecting a ground voltage VGnd).
Therefore, in order to allow for the connection of a ground voltage, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Sung in providing that the driving units respectively comprise grounding pins, and at least one grounding pin of one of any two adjacent driving units is electrically connected to at least one grounding pin of the other driving unit, see teaching found in Sung, paragraph [0030].

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Matsunaga and Zou and further in view of Han et al. (Pub. No.: US 2014/0347593).
(paragraph [0036], Fig. 1, display panel 100) has a display area and a non-display area (paragraph [0037], Fig. 1, display panel 100 is divided into a display area DA and a peripheral area), and the display panel further comprises: 
Lee does not specifically disclose a test line and a common electrode; 
wherein the test line is configured to be electrically connected to a test pin in at least one driving unit of the driving circuit, to receive a test signal transmitted by the test pin during a test phase of the display panel and to be grounded through the test pin during a display phase of the display panel; and 
the common electrode line is configured to be electrically connected to a feed pin in at least one driving unit of the driving circuit, to receive one of a feed signal and a compensation signal transmitted by the feed pin.
Matsunaga discloses a test line (col. 20, lines 26-31, drain line DL equipped with the testing terminal TEST) and a common electrode (col. 13, lines 22-47, uniform common voltage waveform applied to the whole faces of the common electrodes by forming the common voltage feed terminals Vcom); 
wherein the test line is configured to be electrically connected to a test pin in at least one driving unit of the driving circuit, to receive a test signal transmitted by the test pin during a test phase of the display panel (col. 20, lines 26-31, drain line DL short-circuited with the drain short-circuiting line SHd shown on the lefthand side of Fig. 5 is equipped with the testing terminal TEST); and 
the common electrode line is configured to be electrically connected to a feed pin (Fig. 4, feed terminal Vcom) in at least one driving unit of the driving circuit, to receive one of a feed (col. 13, lines 22-47, to the drain line group D1 to Dend, there are applied the signal waveforms from the drain drivers IC1 to ICM. Moreover, the additional drain liens D0 to Dend+1 are extended in a direction Y and connected with the wiring line region from the common voltage feed terminal Vcom).
Therefore, in order to determine whether or not the drain line DL is disconnected, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Matsunaga wherein at least one of the driving units further comprises a test pin, wherein the test pin is configured to be electrically connected to a test line of the display panel, transmit a test signal to the test line during a test phase of the display panel; and at least one of the driving units further comprises a feed pin, wherein the feed pin is configured to be electrically connected to a common electrode line of the display panel and transmit one of a feed signal and a compensation signal to the common electrode line, see teaching found in Matsunaga, col. 20, lines 36-42.
The combination of Lee and Matsunaga does not specifically disclose grounding through the test pin during a display phase of the display panel.
Zou discloses grounding through the test pin during a display phase of the display panel (about paragraph [0032] of Description, Fig. 8, electrically connecting with testing odd terminal 231 and even the test terminal 232 to electrically connect with the ground of the display panel 20 through the test terminal 231 and even the test terminal 232).
Therefore, in order to provide improved performance of the display, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Zou in grounding through the test pin during a display phase of the display panel, see teaching found in Zou, about paragraph [0032].

Han discloses the test line located in the non-display area (paragraph [0011], non-display region provided with test pads), and the common electrode line located in the display area (paragraph [0011], common electrode inside the display region).
Therefore, in order to reduce LCD screen noise or flicker phenomenon, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Han in providing the test line located in the non-display area, and the common electrode line located in the display area, see teaching found in Han, paragraph [0010].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Matsunaga, Zou and Han and further in view of Sung.
Consider claim 20, the combination of Lee, Matsunaga, Zou and Han disclose wherein the driving units are arranged in a target direction (Lee, paragraph [0043], Fig. 1, first source driving chip 211 outputs data voltages to a first group of source lines and paragraph [0044], Fig. 1, second source driving chip 221 outputs data voltages to a second group of source lines), 
The combination of Lee, Matsunaga, Zou and Han does not specifically disclose the driving units respectively comprise grounding pins, and at least one grounding pin of one of any two adjacent driving units is electrically connected to at least one grounding pin of the other driving unit.
(paragraph [0030], Fig. 2, each of the driving modules has a ground terminal Gnd and the ground terminal Gnd is used for connecting a ground voltage VGnd).
Therefore, in order to allow for the connection of a ground voltage, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Sung in providing that the driving units respectively comprise grounding pins, and at least one grounding pin of one of any two adjacent driving units is electrically connected to at least one grounding pin of the other driving unit, see teaching found in Sung, paragraph [0030].

Allowable Subject Matter
Claims 5-9, 15, 16, 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: the prior art of record fails to disclose driving units between the first driving unit and the second driving unit are third driving units, the first driving unit and the second driving unit respectively comprise the M dummy pins and a first grounding pin, and each of the third driving units comprises a first grounding pin and a second grounding pin.
Regarding claim 8: the prior art of record fails to disclose driving units between the first driving unit and the second driving unit are third driving units; the first driving unit and the 
Regarding claim 9: the prior art of record fails to disclose wherein at least one of the driving units comprises ten dummy pins; each of the driving units comprises a plurality of pins, a width of the pin is 16 to 18 microns, and a spacing between any two adjacent pins is 16 to 18 microns; and the driving circuit is a chip-on-film circuit.
Regarding claim 15: the prior art of record fails to disclose driving units between the first driving unit and the second driving unit are third driving units; the first driving unit and the second driving unit respectively comprise the M dummy pins, the test pin, the feed pin, a first grounding pin, a second grounding pin and a third grounding pin; each of the third driving units comprises a first grounding pin, a second grounding pin, a third grounding pin, and a fourth grounding pin.
Regarding claim 21: the prior art of record fails to disclose driving units between the first driving unit and the second driving unit are third driving units, the first driving unit and the second driving unit respectively comprise the M dummy pins and a first grounding pin, and each of the third driving units comprises a first grounding pin and a second grounding pin.
Regarding claim 24: the prior art of record fails to disclose driving units between the first driving unit and the second driving unit are third driving units; the first driving unit and the second driving unit respectively comprise the M dummy pins, a test pin, a feed pin, a first grounding pin, a second grounding pin, a third grounding pin, and a fourth grounding pin; each of the third driving units comprises a first grounding pin, a second grounding pin, a third grounding pin, and a fourth grounding pin.

Regarding claims 6, 7, 16, 22 and 23 are objected to due their dependency of the above objected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Gerald Johnson/
Primary Examiner, Art Unit 2627